Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 
Overview
35 U.S.C. § 103 rejection maintained
This action is made final

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 13, and 15-18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Bluemel, DE 19842543 A1 in view of Palumbo et al., U.S. Patent App. Pub. No. 2005/0205425 A1 [hereinafter Palumbo], Dipsol of America Inc., Zinc-Nickel PLUS DIPSOL IZ-250Y (June 2018) [hereinafter Dipsol], alternatively Momoi et al., U.S. Patent App. Pub. No. 2016/0120017 A1 [hereinafter Momoi], and as evidenced by Jiang, U.S. Patent App. Pub. No. 2016/0101852 A1. A machine translation was used for Bluemel.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 13. The following references render this claim obvious.
I. Bluemel as evidenced by Jiang
A rotorcraft (rotorcraft; Bluemel pp. 1-2, figs. 1-3), comprising: 
a fuselage (passenger and cargo hold 1, factual reference Jiang shows that a fuselage may be circular, Bluemel p. 2 figs. 1-3; Jiang [0026], claim 1, figs. 1-2); 
one or more engines coupled to the fuselage (engine 2, Bluemel pp. 2, 6, figs. 1-3); and 
a mechanical component coupled to the one or more engines (rotor hub gear 9e; Bluemel p. 8, figs. 10), comprising a … coating on at least a portion of a surface of the mechanical component, wherein … the … coating protects the portion of the surface of the mechanical component from abrasion or corrosion (metal layer 9g for reduced wear; id.).
II. Zinc-Nickel – Palumbo, Dipsol, and alternatively Momoi
Bluemel is silent on the coating being zinc-nickel wherein a nickel content of the zinc-nickel coating is about 12 to 18 weight percent (wt%) and a zinc content of the zinc-nickel coating is about 3 to 8 wt%.
However, some kind of metal must be used to reduce wear. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Palumbo teaches that alloys of metals such as nickel and zinc were known to resist wear. Palumbo [0002], claim 4.
	Dipsol teaches forming a zinc-nickel coating containing 12-18% nickel from IZ-250Y which provides high corrosion resistance and exhibits excellent adhesion. Dipsol p. 1. Furthermore, the Applicant’s specification teaches that Dipsol IZ-250Y’s resulting zinc-nickel coating is an example that could be used to practice the invention and was incorporated by reference. App. Spec. [0027]-[0028]. Therefore Dipsol’s IZ-250Y’s resulting zinc-nickel coating would then inherently teach the claimed 3-8 wt% zinc.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s coating to be Dipsol’s zinc-nickel coating containing 12-18% nickel and inherently 3-8 wt% zinc to provide resist wear as desired by Bluemel and additionally provide high corrosion resistance and/or excellent adhesion.	
	A. 3-8 wt% Zn - alternatively Momoi 
This is an alternative to Dipsol’s 3-8 wt% zinc teaching.
Momoi teaches forming a nickel-zinc alloy with 1-50 wt% zinc to provide heat resistance and adhesiveness. Momoi [0137].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s coating to be Fujisawa’s nickel-zinc coating containing 1-50 wt% zinc to provide wear resistance as desired by Bluemel and additionally provide adhesiveness and/or heat resistance.

Claim 1. This claim is rejected for similar reasons stated in the claim 13 rejection.

Claim 3. The rotorcraft component of claim 1, wherein a nickel content of the zinc-nickel coating is about 15 to 18 wt% (rejected for similar reasons stated in the claims 1 & 13 rejections).

Claim 4. The rotorcraft component of claim 1, wherein a nickel content of the zinc-nickel coating is about 18 wt% (rejected for similar reasons stated in the claims 1 & 13 rejections).

Claim 5. The rotorcraft component of claim 1, wherein the nickel content of the zinc-nickel coating is about 16 to 18 wt% and the zinc content of the zinc-nickel coating is about 3 to 5 wt% (rejected for similar reasons stated in the claims 1 & 13 rejections).

Claim 6. The rotorcraft component of claim 1, wherein the mechanical component is a main rotor mast, a tail rotor mast, a gear, a main rotor gearbox, or one or more gears in an accessory gearbox, a reduction gearbox, an intermediate gearbox, or a tail rotor gearbox (rejected for similar reasons stated in the claims 1 & 13 rejections).

Claim 15. The rotorcraft of claim 13, wherein a nickel content of the zinc-nickel coating is about 15-18 wt% (rejected for similar reasons stated in the claim 13 rejection).

Claim 16. The rotorcraft of claim 13, wherein a nickel content of the zinc-nickel coating is about 18 wt% (rejected for similar reasons stated in the claim 13 rejection).

Claim 17. The rotorcraft of claim 13, wherein the nickel content of the zinc-nickel coating is about 16 to 18 wt% and the zinc content of the zinc-nickel coating is about 3 to 8% (rejected for similar reasons stated in the claim 13 rejection).

Claim 18. The rotorcraft of claim 13, wherein the mechanical component is a main rotor mast, a tail rotor mast, a gear, a main rotor gearbox, or one or more gears in an accessory gearbox, a reduction gearbox, an intermediate gearbox, or a tail rotor gearbox (rejected for similar reasons stated in the claim 13 rejection).

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that Palumbo has a laundry list of metals. Remarks p. 6.
The Examiner respectfully submits that Dipsol’s teaching is used as the lone alloy. Palumbo is used to show that Dipsol’s lone alloy provides wear resistance, thus mooting Polumbo’s list of metals.

The Examiner has considered Applicant’s argument that Dipsol does not teach 3-8 wt% zinc in the coating due to Dipsol’s ratio in the solution not matching that of the coating’s ratio. Remark pp. 6 & 8.
The Examiner respectfully submits that although Dipsol’s concentrations concern the solution concentration and not the coating. Factual reference Vossen teaches that the solution concentration ratios do not lead to identical deposited ratios. Thus the assumption that Dipsol’s solution ratio will lead to the same coating ratio is unfounded. See Vossen p. 245.

The Examiner has considered Applicant’s argument that Momoi teaches a nickel content outside of the claimed range. Remarks p. 7.
The Examiner respectfully submits that Dipsol explicitly teaches the claimed range.

The Examiner has considered Applicant’s second point that Dipsol already teaches heat resistance and adhesiveness and Applicant’s third point that Momoi is no better than Dipsol’s heat resistance and adhesiveness. Remarks p. 7.
The Examiner respectfully submits that Dipsol is silent on the zinc content (although it is inherently taught), Momoi is provided to give the explicit teaching for the zinc content and its heat resistance and adhesiveness shows that the zinc content is consistent with the advantages that Dipsol provides.

The Examiner has considered Applicant’s argument that Momoi teaches a circuit board and that Momoi’s heat is not created by mechanical abrasive forces. Remarks p. 7.
The Examiner respectfully submits Momoi and the claimed invention are directed towards the same field of endeavor of coatings and thus a person having ordinary skill in the art would have used Momoi’s teachings.
Furthermore, the Examiner respectfully submits that heat is heat whether the source be friction or electrical current. Heat from friction or electrical energy would have both been expected to have the potential to damage metal.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vossen et al., Deposition of Inorganic Films from Solution, Thin Film Processes (1978).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
Examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicant can schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794